In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 15‐2203

KENNETH BAKER, et al.,
                                                     Plaintiffs‐Appellants,

                                      v.


JEAN M. LINDGREN, et al.,
                                                    Defendants‐Appellees.


           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division.
           No. 1:11‐cv‐04197 — Harry D. Leinenweber, Judge. 



      ARGUED DECEMBER 5, 2016 — DECIDED MAY 10, 2017


  Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and
SHADID, District Judge.*
   ROVNER,  Circuit  Judge.  Kenneth  Baker  and  several  of  his
family members sued the City of Chicago, eight named police


*
    The Honorable James E. Shadid, of the Central District of Illinois, sitting
by designation.
2                                                        No. 15‐2203

officers, a number of unknown officers, as well as two private
citizens and the company employing them, alleging civil rights
violations and state law tort claims. In the end, Baker won a
modest recovery from several City defendants on one of the
civil rights claims, and from the City defendants and a private
defendant on one of the state law tort claims, but the defen‐
dants prevailed on all the remaining claims. The district court
granted  attorneys’  fees  to  Baker,  but  denied  him  costs  as
prevailing  party,  instead  awarding  costs  to  the  City  for
prevailing  against  two  other  plaintiffs.  Baker  appeals  the
amount of the attorneys’ fees awarded and the denial of costs
to Baker. Two other plaintiffs appeal the award of costs to the
defendants. We affirm in part and vacate and remand in part.
                                    I.
    Because the appeal is directed only at attorneys’ fees and
costs,  we  will  give  an  abbreviated  version  of  the  facts  to
provide context. The plaintiffs’ claims arose from an attempt
by  Timothy  Ghidotti,  an  employee  of  Reliable  Recovery
Services,  Inc.,  to  repossess  a  Chevy  Impala  from  Juanita
Horton, the step‐daughter of Kenneth Baker. Baker lived with
his wife Barbara, son Camden and minor daughter, A.B., in a
home in Chicago. Horton sometimes visited the home but did
not  reside  there.  In  the  middle  of  a  February  night  in  2010,
Ghidotti rang the bell at the Baker house, looking for Horton
and the Chevy Impala. Baker told Ghidotti that Horton did not
live there and then argued with Ghidotti, telling him to “get
the  hell  off  my  porch,”  and  to  not  return  to  the  property.
Ghidotti left the porch and called 911 from his truck, falsely
telling the dispatcher that a man had threatened him with a
gun. Police officers Jean Lindgren and Jesus Vera responded to
No. 15‐2203                                                      3

the scene, and  were later joined by Sergeant Steven  Martin.
Although Ghidotti first told the officers that he thought he saw
a gun in Baker’s hand, he soon admitted that he had not seen
a gun but had assumed from Baker’s demeanor that he had
one.  The  officers  eventually  entered  the  home  and  arrested
Baker on a charge of aggravated assault, based on Ghidotti’s
representation  that  he  felt  threatened  during  the  encounter.
They did so even though Ghidotti admitted that he had not
seen a gun and even though Baker never threatened Ghidotti
by word or gesture. The officers also seized from the home a
shotgun owned by Baker and later added a charge of posses‐
sion of a firearm with an expired registration. Baker attended
nine court hearings before the two charges were dropped.
     Baker,  together  with  his  wife  and  children  (who  were
present in the home during these events), brought a seventeen‐
count complaint against the City, the police officers, Reliable
Recovery and its employees, Ghidotti and Boris Jurkovic. The
Bakers alleged Illinois tort claims against the Reliable Recovery
defendants including four counts of trespass and one count of
intentional  infliction  of  emotional  distress.  They  asserted
Fourth and Fourteenth Amendment claims against the police
officers,  including  unconstitutional  entry  into  the  home;
unconstitutional search of the home; illegal detention in the
home; false arrest; failure to investigate; failure to intervene;
and conspiracy to violate civil rights. Kenneth Baker asserted
Illinois tort claims of malicious prosecution of the aggravated
assault  charge  and  malicious  prosecution  of  the  weapon
registration  charge  against  the  City  defendants  and  the
Reliable  Recovery  defendants.  Kenneth  Baker  also  asserted
supervisory  liability  against  Dennis  Walsh,  a  supervising
4                                                      No. 15‐2203

officer  at  the  station  where  Baker  was  brought  after  arrest.
Finally, all of the Baker plaintiffs alleged supervisory liability
against Sergeant Martin and an indemnification count against
the City of Chicago for the actions of its employees. 
    On cross‐motions for summary judgment, the district court
dismissed two police officers from the suit because they lacked
any involvement in the incident. The court denied the defen‐
dants’ motion for summary judgment on the illegal entry and
search claims, the failure to intervene charge, the conspiracy
count, and the malicious prosecution claims. The court granted
summary judgment in favor of the Reliable Recovery defen‐
dants on two of the trespass counts and allowed the other two
to proceed to trial. The court also denied Reliable Recovery’s
motion for summary judgment on the intentional infliction of
emotional  distress  claim.  Because  it  was  not  a  separately
cognizable claim, the court dismissed the failure to investigate
count.  The  court  granted  summary  judgment  in  favor  of
Kenneth Baker on the false arrest claim, allowing that claim to
proceed to trial solely on the question of damages. The court
dismissed  the  unknown  officers  from  the  case  because  the
plaintiffs made no effort to identify them through the discov‐
ery process and the statute of limitations had expired as to any
new defendants.
    At  trial,  the  jury  awarded  Kenneth  Baker  $25,000  on  his
false arrest claim and $5,000 on his claim for malicious prose‐
cution  of  the  aggravated  assault  charge.  The  jury  otherwise
found in favor of the defendants on all remaining claims. Baker
then moved to recover $450,268 in attorneys’ fees from the City
defendants and costs from all defendants. The City defendants
sought to recover their costs from Barbara and Camden Baker
No. 15‐2203                                                        5

(but not Baker’s minor child, A.B.), and moved to strike Baker’s
petition for attorneys’ fees. The district court denied the City’s
motion to strike Baker’s fee petition but reduced the hourly
rate for two of the attorneys who represented Baker, reduced
the number of approved hours, and then adjusted the lodestar
downward  by  50%  to  reflect  Baker’s  limited  success.  This
resulted in a fee award to Baker in the amount of $164,395. The
court denied costs to Baker and granted them in favor of the
City against Barbara and Camden Baker, after making minor
adjustments to the amount requested. The plaintiffs appeal.
                                   II.
    On appeal, Kenneth Baker contends that the district court
should have granted his bill of costs as the prevailing party. He
also  asserts  that  the  court  committed  numerous  errors  in
reducing the amount of attorneys’ fees awarded. Barbara and
Camden Baker argue that the court erred in awarding costs to
the defendants. 
                                   A.
     Federal  Rule  of  Civil  Procedure  54(d)(1)  provides  that,
“[u]nless a federal statute, these rules, or a court order pro‐
vides otherwise, costs—other than attorneyʹs fees—should be
allowed  to  the  prevailing  party.”  See  also  28  U.S.C.  §  1920
(listing the fees recoverable as “costs”). Rule 54(d)(1) creates a
presumption in favor of awarding costs to the prevailing party,
and  we  review  the  court’s  decision  on  costs  for  abuse  of
discretion. Myrick v. WellPoint, Inc., 764 F.3d 662, 666 (7th Cir.
2014); Rivera v. City of Chicago, 469 F.3d 631, 636 (7th Cir. 2006);
Cruz v. Town of Cicero, Ill., 275 F.3d 579, 591 (7th Cir. 2001). For
the purposes of Rule 54, a party is deemed “prevailing” if it
6                                                       No. 15‐2203

prevails as to a substantial part of the litigation. Testa v. Village
of Mundelein, Ill., 89 F.3d 443, 447 (7th Cir. 1996). In a case with
mixed results, the district court has the discretion to determine
whether a party meets that standard. Gavoni v. Dobbs House,
Inc., 164 F.3d 1071, 1075 (7th Cir. 1999); Testa, 89 F.3d at 447;
Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924
F.2d 633, 641 (7th Cir. 1991) (noting that we apply a deferential
standard  of  review  to  the  district  courtʹs  determination  of
which party prevailed under Rule 54(d) and will not overturn
that decision absent an abuse of discretion). 
    The plaintiffs contend that we should review the district
court’s decision de novo because the court erred on a question
of law, namely, the definition of the term “prevailing party.”
Although it is true that we review de novo any legal questions
involving the interpretation of the phrase “prevailing party,”
the  court  did  not  err  in  defining  that  phrase.  See  Republic
Tobacco Co. v. North Atlantic Trading Co., 481 F.3d 442, 446 (7th
Cir. 2007) (noting that we review the district courtʹs interpreta‐
tion of the phrase “prevailing party” de novo). Indeed, the court
applied  the  very  definition  on  which  the  plaintiffs  rely.  The
district court recognized that it should award costs to a party
that prevails on a substantial part of the litigation, and that a
party may meet that standard even when the party does not
prevail on every claim. Baker v. Ghidotti, 2015 WL 1888004, *7
(N. D. Ill. Apr. 24, 2015) (citing Testa, 89 F.3d at 447 and Slane
v. Mariah Boats, Inc., 164 F.3d 1065, 1068 (7th Cir. 1999)). The
district court also correctly noted that, in a case with mixed
results, it retains especially broad discretion to award or deny
costs. Baker, 2015 WL 1888004 at *7 (citing Gavoni, 164 F.3d at
1075). 
No. 15‐2203                                                          7

     The  court  then  applied  that  correct  definition  to  the
outcome  here.  The  jury  was  asked  to  return  a  verdict  on
twenty‐two claims distributed among four plaintiffs, the court
noted.  Baker  prevailed  on  two  of  the  six  claims  that  he  as‐
serted, recovering a total of $30,000, an award that the district
court characterized as “more than nominal, but certainly not
substantial.”  Baker,  2015  WL  1888004  at  *7  (internal  quote
marks omitted). The defendants, on the other hand, prevailed
on all remaining claims, leading the court to determine that, on
balance,  the  defendants,  not  the  plaintiffs  prevailed  on  a
“substantial part” of the litigation. The court therefore denied
costs to the plaintiffs. On appeal, the plaintiffs urge this court
to find that the $30,000 recovery on two claims was a substan‐
tial victory, justifying an award of costs in their favor. But that
is  simply  a  request  to  reweigh  discretionary  factors  and
substitute our judgment for that of the district court. There was
no abuse of discretion in the district court’s decision to deny
costs to the plaintiffs.
    The plaintiffs also contend that the court erred in awarding
costs to the City as the prevailing party. But the court did not
abuse  its  discretion  in  determining  that  the  City  was  the
prevailing  party  because  Barbara  and  Camden  Baker,  the
plaintiffs against whom costs were awarded, lost all of their
claims against the City. The plaintiffs complain that the City
failed to segregate its costs, and because the verdict was split,
the City may not recover any costs. However, the plaintiffs did
not raise this argument until their motion to reconsider. The
district court correctly noted that arguments raised for the first
time  in  a  motion  to  reconsider  are  waived.  Brooks  v.  City  of
Chicago, 564 F.3d 830, 833 (7th Cir. 2009). In sum, there was no
8                                                        No. 15‐2203

abuse of discretion in either the court’s refusal to award costs
to plaintiffs or its decision to award costs to the City for the
claims raised by Barbara and Camden Baker.
                                    B.
    In  an  action  to  enforce  a  provision  of  section  1983,  “the
court, in its discretion, may allow the prevailing party, other
than the United States, a reasonable attorney’s fee as part of the
costs,” 42 U.S.C. § 1988. Our review is limited to whether the
district court abused that discretion. Hensley v. Eckerhart, 461
U.S. 424, 437 (1983) (a district court has discretion in determin‐
ing  the  amount  of  a  fee  award  under  section  1988).  See  also
Cruz, 275 F.3d at 591 (noting that we review a district courtʹs
award or denial of fees under section 1988 using the deferential
abuse of discretion standard, unless the decision is challenged
on the basis of a mistake of law). 
        This  standard  makes  sense  for  a  number  of
        reasons: the district court is more familiar with
        the work the winning attorneys devoted to the
        case;  review  of  a  fee  petition  is  a  highly
        fact‐specific exercise; and the district court has a
        full appreciation of both the factual and the legal
        history  of  the  case  (including  those  parts  that
        have dropped out by the time an appeal reaches
        this court). 
Cruz,  275  F.3d  at  591–92.  See  also  Hensley,  461  U.S.  at  437
(emphasizing that the district court’s discretion is appropriate
“in view of the district court’s superior understanding of the
litigation and the desirability of avoiding frequent appellate
review of what essentially are factual matters”). Kenneth Baker
No. 15‐2203                                                          9

is the only plaintiff to prevail on any claims and thus the only
plaintiff  to  seek  fees.  He  urges  this  court  to  apply  de  novo
review  to  virtually  every  challenge  raised,  attempting  to
reframe discretionary decisions as legal errors. But the district
court made no legal error that we can discern. Our review of
all of the issues is for abuse of discretion.
    Although the district court determined that the defendants
were the prevailing parties for the purposes of Rule 54(d)(1),
the standard for determining a prevailing party under section
1988 is different. One formulation approved by the Supreme
Court is that plaintiffs may be considered prevailing parties for
the purpose of awarding attorneys’ fees if they succeed on any
significant issue in the litigation which achieves some of the
benefit the parties sought in bringing suit. Hensley, 461 U.S. at
433.  The  defendants  did  not  dispute  that  Baker  met  this
standard when he prevailed on his section 1983 claim for false
arrest. The task for the district court, then, was to determine
what fee is reasonable, a task the district court here undertook
with  great  care.  The  “fee  applicant  bears  the  burden  of
establishing  entitlement  to  an  award  and  documenting  the
appropriate hours expended and hourly rates.” Hensley, 461
U.S. at 437. 
    In  challenging  the  fee  award,  Baker  asserts  that  (1)  the
defendants  should  be  estopped  from  requesting  a  lodestar
adjustment  because  they  refused  to  engage  in  meaningful
settlement  negotiations;  (2)  the  court  erred  in  reducing  the
lodestar 50% because the results achieved were excellent; (3)
the court committed an arithmetic error by denying fees for
84.4 hours that Baker had already voluntarily discounted for
work on the Reliable Recovery claims; (4) the court erred in
10                                                     No. 15‐2203

subtracting  128.5  hours  of  work  as  related  solely  to  claims
against Reliable Recovery because much of the work would
have been necessary to other claims; (5) defendants should be
estopped from objecting to plaintiff’s hours because the City
did not provide time and work records for its attorneys; (6)
defendants should be estopped from challenging the number
of plaintiff’s attorney hours because the defendants’ objections
are  disorganized,  confusing  and  self‐contradictory;  (7)  the
court  erred  in  deducting  9.9  hours  as  lower  level  work  not
worthy of attorneys’ fees; (8) the court erred in deducting 4.1
hours  as  unnecessary;  (9)  the  court  erred  in  deducting  25.1
hours as vague; (10) the court should not have reduced hours
for  reviewing  court  orders  and  conducting  settlement
discussions;  and  (11)  the  court’s  further  reduction  of  thirty
hours was excessive. 
    The Supreme Court cautioned that a “request for attorney’s
fees should not result in a second major litigation.” Hensley, 461
U.S. at 437. The plaintiff did little to heed this warning, raising
eleven labeled objections and numerous sub‐objections to the
district court’s analysis of the fee petition. Some of the sub‐
objections are so picayune as to challenge the district court’s
decision on line items amounting to one‐ or two‐tenths of an
hour of attorney time. See Brief of Appellants, at 41–42. As is
apparent from Baker’s extensive list of issues on appeal, the
district court made a number of discretionary adjustments to
the  hours  claimed  and  also  halved  the  lodestar  to  reflect
Baker’s limited success. We found no abuse of discretion in the
district court’s handling of ten of those eleven objections and
will not address them separately. See Hensley, 461 U.S. at 436 (if
a “plaintiff has achieved only partial or limited  success, the
No. 15‐2203                                                        11

product of hours reasonably expended on the litigation as a
whole  times  a  reasonable  hourly  rate  may  be  an  excessive
amount.  This  will  be  true  even  where  the  plaintiff’s  claims
were interrelated, nonfrivolous, and raised in good faith. …
[T]he most critical factor is the degree of success obtained.”)
We limit our discussion to the only issue raised that has any
merit.
    Baker  contends  that  the  district  court  committed  an
arithmetic error when it deducted 84.4 hours of time that was
related  solely  to  state  law  claims  against  Reliable  Recovery
when he had already voluntarily deducted these hours. In his
fee  petition,  Baker  conceded  that  section  1988  provides
attorneys’ fees only for actions to enforce certain federal laws.
The successful malicious prosecution claim was based on state
tort law and so Baker agreed that he may not recover fees for
that work. See Richardson v. City of Chicago, 740 F.3d 1099, 1102
(7th  Cir.  2014)  (section  1988  addresses  fees  for  parties  who
prevailed on certain federal claims). In light of that limitation,
Baker voluntarily deducted 84.2 hours for work performed on
the state law claims, which were primarily against the Reliable
Recovery  defendants.  R.  231.  In  the  first  three  columns  of  a
four‐column exhibit to his fee petition, Baker listed the “Date,”
“Service  provided,”  and  “Time  expended  (in  hours).”  The
fourth  column  was  not  labeled  but  its  purpose  is  apparent
from the last page of the exhibit where Baker showed the 84.2
hour  total  of  the  fourth  column  under  the  title  “Hours
Attributable  Exclusively  to  Ghidotti  and  Reliable  Recovery
Services,  Inc.”  These  were  the  hours  that  Baker  then
voluntarily  deducted  as  related  solely  to  state  law  Reliable
12                                                       No. 15‐2203

Recovery claims, reducing the total hours claimed from 784.1
to 699.9. 
   In  response  to  Baker’s  petition,  the  City  acknowledged
Baker’s  concession  that  the  City  should  not  have  to  pay  for
hours attributable to the Reliable Recovery defendants. But the
City objected that: 
        Plaintiffs’ Counsel did not properly account for
        the full extent of her billable time. Even when
        calculating  billable  time  up  to  the  date  of  the
        summary judgment ruling only, March 28, 2014,
        Plaintiffs’ counsel billed at least 128.5 hours for
        issues  attributed  exclusively  to  Reliable
        Recovery, Ghidotti and Boris Jurkovich. … As a
        result,  Plaintiffs’  hours  should  be  adjusted  to
        reflect  the  128.5  hours  billed  for  services
        attributable to Reliable Recovery.
R.  244,  at  8.  The  first  three  columns  of  the  City’s  attached
exhibit largely copied the content of the first three columns of
Baker’s exhibit. On the defendants’ version, however, the third
column was labeled, “P’s Proposed Time expended (in hours).”
A fourth column listed the basis for the defendants’ objections
to  certain  line  items  (e.g.  “clerical,”  “vague,”  or  “Reliable
Recovery  def”),  and  the  fifth  column  listed  the  defendants’
proposed number of compensable hours. 
    That third column, which purported to list the plaintiff’s
proposed time expended,  did not take into account  the line
items on which the plaintiff had already discounted time. For
example, for an entry on September 30, 2011, the defendants
listed .3 hours as the plaintiff’s proposed time expended, even
No. 15‐2203                                                        13

though a review of the plaintiff’s chart shows that the plaintiff
discounted that time to zero hours by deducting it in the fourth
column  of  his  chart.  This  appears  to  be  the  case  for  nearly
every entry where Baker already discounted attorney time due
to work on the claims against Reliable Recovery defendants. At
the  conclusion  of  the  defendants’  chart,  a  summary  shows
“Total Rel. Rec. Hours up to SJ” as 128.5 hours. 
    In reply, Baker noted that he had, in good faith, “deducted
84.2 hours spent exclusively on Reliable Recovery defendant
claims.” R. 245, at 7. Baker also noted:
        Defendants seek to deduct more, without regard
        for  the  fact  that  the  Reliable  Recovery
        defendants  were  important  witnesses  in  this
        case  and  had  to  be  dealt  with,  regardless  of
        whether plaintiff prevailed against them or not.
        The  Reliable  Recovery  defendants  could  not
        simply be excised from the case. … Defendants
        argue  that  certain  entries  are  “too  vague,
        particularly  given  that  in  some  instances  it  is
        difficult  to  decipher  whether  the  entry  is
        attributable to Reliable Recovery Services.” …
        That is precisely the point. The work on this case
        cannot be easily parsed into time for one set of
        defendants  and  time  for  another  set  of
        defendants.  The  claims  were  intertwined  and
        the time for all defendants merged. Whenever
        possible,  plaintiff  excluded  the  time,  when  it
        was  clear  that  only  the  Reliable  Recovery
        defendants were involved. However, there are
        time periods for which this is not possible.
14                                                       No. 15‐2203

R.245, at 7‐8. 
    The  district  court,  apparently  misconstruing  the  City
defendants’ objections, assumed that they were proposing to
exclude 128.5 additional hours related to the Reliable Recovery
defendants.  The  district  court  erroneously  stated  that
“Defendants  argue  that  the  hours  billed  still  include  128.5
hours  of  attorney  time  attributed  exclusively”  to  Reliable
Recovery  claims,  and  that  “these  entries  should  have  been
eliminated along with the other 84.2 hours.” Baker, 2015 WL
1888004,  at  *4  (emphasis  added).  The  court  therefore
mistakenly added 128.5 to the 84.2 hours that the plaintiff had
already deducted, effectively double‐discounting 84.2 hours of
work. It did so even though the City had labeled the 128.5 hour
figure  as  a  “total”  of  the  hours  to  be  deducted  for  Reliable
Recovery  work,  not  an  additional  amount.  Baker  moved  to
reconsider,  pointing  out  that  the  district  court  erroneously
added the 84.2 hours already discounted to the 128.5 hours that
the defendants proposed, discounting those hours twice. Baker
attributed the error, in part, to the defendants misleading the
court. After making some corrections to his calculations, Baker
asserted  that  the  court  should  add  77.9  hours  back  into  the
lodestar to account for the error. 
   In an oral ruling from the bench, the district court denied
the  motion  to  reconsider  and  declined  to  adjust  the  hours,
finding that Baker had waived the claim:
        For  the  first  time,  plaintiff  argues  that
        defendants  misled  the  Court  into  twice
        deducting 77.9 hours from [his attorney’s] time.
        In addition, plaintiff argues that the Court erred
No. 15‐2203                                                          15

        in deducting time for certain work that would
        have been performed, quote, “Whether Ghidotti
        had  been  a  defendant  or  not.”  However,
        plaintiff  neglected  to  raise  either  of  these
        arguments or supply clarifying documentation
        at  the  appropriate  juncture  on  reply.  As
        previously  noted,  an  argument  raised  for  the
        first time on a motion to reconsider is deemed
        waived.
R. 266, at 4‐5. 
    On appeal, the parties agree that the district court made a
mistake  in  double‐discounting  77.9  hours.  But  the  City
contends  that  we  may  not  review  the  issue  because  (1)  the
district court deemed it waived; (2) the district court did not
abuse its discretion in finding the issue waived; and (3) Baker
did not address the district court’s finding of waiver on appeal,
further waiving the issue. We will try to cut quickly through
this  Russian  nesting  doll  of  an  argument  in  reverse  order:
Baker did address the waiver on appeal by arguing that the
court  “was  not  correct”  in  finding  that  he  had  neglected  to
raise the double‐counting issue in his reply. He also argued on
appeal that he raised the double counting issue as soon as he
could,  and  that  it  was  not  possible  to  anticipate  the  court’s
arithmetic  error  and  raise  it  sooner  in  his  fee  petition  reply
brief. This was essentially an argument that the district court
erred when it found that he had waived the issue. Although he
did not use the word “waiver” in making this argument in his
brief, he did address the concept of waiver. Baker therefore did
not waive the waiver issue.
16                                                        No. 15‐2203

     We turn to the substance of the waiver finding. The City
incorrectly contends that we should review the district court’s
finding of waiver for abuse of discretion, relying on cases from
outside the Seventh Circuit that are easily distinguishable. The
well‐settled  law  of  this  Circuit  holds  that  we  “review  the
factual determinations upon which a district court predicates
a  finding of waiver  for clear error and  the legal  question of
whether the conduct amounts to waiver de novo.” e360 Insight
v. The Spamhaus Project, 500 F.3d 594, 599 (7th Cir. 2007). See
also  White  v.  Stanley,  745  F.3d  237,  239  (7th  Cir.  2014)  (our
review of a district court’s finding of waiver is de novo); Ernst
& Young LLP v. Baker OʹNeal Holdings, Inc., 304 F.3d 753, 756
(7th  Cir.  2002)  (“factual  determinations  that  a  district  court
predicates  a  finding  of  waiver  upon  are  reviewed  for  clear
error, while the legal question of whether the conduct amounts
to waiver is reviewed de novo”). The district court predicated
its finding of waiver on its conclusion that Baker did not bring
the double‐counting to the court’s attention in his fee petition
reply brief, that he could have presented the issue earlier than
the motion to reconsider, and that a claim raised for the first
time in a motion to reconsider is waived. But in his fee petition
and in his reply brief thereto, Baker clearly argued for a total
deduction of 84.2 hours, the City argued for a total deduction
of 128.5 hours, and Baker could not have anticipated that the
district  court  would  mistakenly  add  those  totals  together
instead  of  understanding  that  one  subsumed  the  other.  The
City  never  referred  to  its  128.5  hour  figure  as  “additional”
hours, and clearly did not intend for the court to construe its
objection in that manner. 
No. 15‐2203                                                         17

    Neither side could have anticipated that the district court
would  misinterpret  the  defendants’  response  to  the  fee
petition. Baker raised the issue in those terms at his earliest
opportunity, in a motion for reconsideration immediately after
the court made the unexpected error. The court construed the
motion  as  being  brought  pursuant  to  Federal  Rule  of  Civil
Procedure  59(e)  (a  characterization  that  Baker  does  not
challenge), which allows a party to seek relief for a manifest
error of fact or law. Vesely v. Armslist LLC, 762 F.3d 661, 666
(7th  Cir.  2014).  The  district  court’s  misapprehension  of  the
City’s calculation certainly qualifies as a manifest error of fact.
Because nothing in the fee petition briefing alerted Baker to the
potential for the court’s misunderstanding, the court erred in
concluding that Baker could have raised the issue earlier. Baker
had not waived the issue.
     The district court’s mistaken calculation is understandable.
The  City’s  exhibit  includes  as  “plaintiff’s  proposed  time
expended” 77.9 hours that the plaintiff had already discounted
to  zero,  unintentionally  (we  assume)  causing  the  court  to
believe that these were additional hours attributable to Reliable
Recovery  claims  rather  than  hours  that  the  plaintiff  had
already discounted. In replying to the City’s brief and exhibits,
Baker simply argued that he had already deducted 84.2 hours
and  that  the  defendants  sought  to  “deduct  more,”  without
quantifying the additional amount and perhaps inadvertently
signaling  that  all  of  the  hours  detailed  by  the  City  were  in
addition to the hours already deducted by Baker. The court, for
its  part,  could  have  compared  the  charts  appended  to  the
parties’ respective filings to see whether the defendants’ 128.5
hour figure already included the hours discounted by Baker.
18                                                        No. 15‐2203

In  any  case,  there  is  no  dispute  at  this  point  that  the  court
mistakenly double‐discounted 77.9 hours of time attributed to
Reliable Recovery claims. On remand, those hours should be
added back to the lodestar calculation. In all other respects, the
judgment is affirmed. The parties shall bear their own costs on
appeal.
                                    AFFIRMED IN PART; 
                       VACATED AND REMANDED IN PART.